Judgment, Supreme Court, New York County, rendered February 23, 1976, convicting defendant of robbery in the first degree, rape in the first degree and unlawful imprisonment in the second degree and sentencing him to two indeterminate terms of three to nine years and a term of one year to run concurrently, unanimously affirmed. Judgment, Supreme Court, New York County, rendered August 13, 1975, dismissing defendant’s petition for a writ of habeas corpus, unanimously affirmed, without costs or disbursements. We affirm but would note that the prosecutor carried his rhetoric to excess during summation, in terms of both a lawyer’s obligation to avoid comment on facts dehors the record and the respect he owes to the court and its rulings. However, after a review of the record, we conclude that these abuses do not warrant reversal. Concur—Evans, J. P., Markewich, Lynch, Sandler and Sullivan, JJ.